Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.
Claims 1-18 are rejected below. 

Information Disclosure Statement
No IDS was filed.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “extreme” in claim 1 and 10 is a relative term which renders the claim indefinite. The term “extreme” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the specification does give examples, they group is open ended and therefore is not a definitive group.  For instance, the group contains normal weather that is extreme. There is no way to quantify this nor determine the metes and bounds of the term and therefore claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (U.S. PG Pub. 2019/0163215).


As to claim 1 and 10,  Cheng teaches a computer-implemented method comprising: storing, at a server computer, multiple different policy datasets each representing heating, ventilation and air conditioning (HVAC) control policy for a plurality of different structure locations and one or more different extreme weather conditions[0037, 0039]; receiving weather condition data comprising a condition identifier of a then-current extreme weather condition in association with a location identifier specifying a particular geographical region[0030, 0071, element 504]; based on the location identifier, identifying a particular structure location from among the plurality of different structure locations, the particular structure location being within the particular geographic region[0034, 0041]; based on the particular structure location, selecting a particular policy dataset from among the policy datasets[0040]; transforming the particular policy dataset into a plurality of specific HVAC equipment instructions, based on stored HVAC 

As to claim 2 and 11, Cheng teaches wherein the heating action, cooling action, or fan action comprises making HVAC equipment at the particular structure location inoperable[0098].  

As to claim 3 and 12, as the specification points out the intensity of the condition can be a temperature.  Therefore, when the temperature increases from a current temperature to another temperature and Cheng method of claim 1 is completed again this then satisfies these limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. PG Pub. 2019/0163215) in view of Trundle (U.S. PG Pub. 2010/0289643).

Cheng teaches most of the claimed invention, but does not explicitly teach all the limitations of claims 4-5 and 13-14.  However, these are obvious variations as disclosed by Trundle as follows:

As to claim 4 and 13, Trundle teaches further comprising: sending, to a client computing device, data identifying the then-current extreme weather condition[0127], the particular structure location, and the particular policy dataset[0006]; receiving, from the client computing device, a selection of the particular policy dataset[0006, 0085]; in response to receiving the selection, performing the transmitting of the specific HVAC equipment instructions to the HVAC equipment at the particular structure location[0085].  

As to claim 5 and 14, Trundle points out in the abstract the system can monitor multiple properties and can achieve the methods of claim 4 and 13 as above. 

.

  Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. PG Pub. 2019/0163215) in view of Trundle (U.S. PG Pub. 2010/0289643) in view of Hatch (U.S. PG Pub. 2015/025096).


Cheng teaches most of the claimed invention, but does not explicitly teach all the limitations of claims 6 and 15.  However, these are obvious variations as disclosed by Trundle as follows:

As to claim 6 and 15, Trundle teaches receiving, from the client computing device, a selection of the particular policy dataset[0006]; in response to receiving the selection, performing the transmitting of the specific HVAC equipment instructions to the HVAC equipment at the particular structure location[0006, 0085].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Trundle into the system and methods of Cheng.  The motivation to combine is that Trundle teaches that suggestions can be made on how to run a HVAC system more efficiently [0083].


Cheng teaches most of the claimed invention, but does not explicitly teach all the limitations of claims 6 and 15.  However, these are obvious variations as disclosed by Hatch as follows:

Hatch teaches based on the weather condition data, a likelihood of occurrence of the then- current extreme weather condition[0054];

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Hatch into the system and methods of Cheng modified by Trundle.  The motivation to combine is that Hatch teaches that using weather information a probability can be determine and preemptive corrections can be taken [0043, 0054].



Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. PG Pub. 2019/0163215) in view of Hatch (U.S. PG Pub. 2015/025096).

Cheng teaches most of the claimed invention, but does not explicitly teach all the limitations of claims 8 and 17.  However, these are obvious variations as disclosed by Hatch as follows:




Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Hatch into the system and methods of Cheng.  The motivation to combine is that Hatch teaches that using weather information a probability can be determine and preemptive corrections can be taken [0043, 0054].

Allowable Subject Matter
Any notice of allowable material is held in abeyance pending the corrections of the 35 USC 112 rejection. 


Other Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Castillo teaches publishing severe weather data to a control device and using that data to control an HVAC.

Emmons teaches sending recommendation to a user based on weather data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119